Citation Nr: 9907583	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  95-23 163	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for residuals of a 
skull injury.

5.  Entitlement to service connection for a chin scar.

6.  Entitlement to service connection for hair loss.

7.  Entitlement to service connection for hearing loss.

8.  Evaluation of service-connected asthmatic bronchitis, 
currently rated as 10 percent disabling.

9.  Evaluation of service-connected residuals of a left thumb 
injury, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from June 1983 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 1994 decision by the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims of service connection 
for a back disability, headaches, allergic rhinitis, 
residuals of a skull injury, a chin scar, hair loss, and 
hearing loss.  The March 1994 decision also awarded service 
connection for asthmatic bronchitis and residuals of a left 
thumb injury.  Ten percent and zero percent ratings were 
assigned, respectively.

Initially, the Board observes that by a statement, dated in 
July 1998, the veteran notified the Boston, Massachusetts, RO 
that he had moved from Boston to Delaware.  His claims file 
was subsequently transferred to the appropriate RO.

Next, the Board notes that controlling law and regulations 
provide that an appeal to the Board is initiated by filing a 
notice of disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.201 (1998).  Then, after a 
statement of the case (SOC) is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1998).  A 
substantive appeal can be set forth on a VA Form 9, Appeal to 
Board of Veterans' Appeals, or in correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to alleged errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the veteran, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  
38 C.F.R. §§ 20.302(b), 20.303 (1998).  If the veteran fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet.App. 554, 556 (1993).  See also YT v. Brown, 9 Vet.App. 
195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 (1992).  
Cf.  Rowell v. Principi, 4 Vet.App. 9 (1993).

In March 1994, the RO denied service connection for a back 
disability, headaches, allergic rhinitis, residuals of a 
skull injury, a chin scar, hair loss, and hearing loss, as 
well as assigned ratings of 10 percent and zero percent for 
his service-connected asthmatic bronchitis and residuals of a 
left thumb injury, respectively.  Notice of this action was 
sent to the veteran on March 31, 1994.  The veteran 
thereafter filed a NOD on March 31, 1995.  A SOC was issued 
May 18, 1995.  Thereafter, a VA Form 9 was received July 18, 
1995, but it did not include any allegation of error as to 
any of the issues adjudicated by the RO in its March 1994 
decision.  See 38 C.F.R. § 20.202 (1998) (a substantive 
appeal must set forth specific allegation of error of fact or 
law.)  In fact, the only writing on the form was the 
veteran's signature and date, as well as a marking in box 7A 
where it appears that he indicated that he did not want a 
hearing.  Additionally, the veteran failed to file any 
subsequent statement with the RO that included allegations of 
error regarding these issues.  Although the veteran's 
representative filed a VA Form 646 in August 1995 that 
included allegations of error as to the foregoing issues, 
this presentation was submitted well after the time period 
for filing a substantive appeal had passed.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, when the Board addresses in 
its decision a question that has not yet been addressed by 
the AOJ, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided to the veteran 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1998).  If not, the matter must be remanded to the AOJ to 
avoid prejudice to the veteran.  Bernard v. Brown, 4 Vet.App. 
384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified regarding the issue of 
whether an adequate substantive appeal was timely filed as to 
the RO's March 1994 decision.  Since the veteran has not yet 
been afforded an opportunity to present argument and/or 
evidence on the question of adequacy and timeliness of 
appeal, and because he has not been provided a SOC or 
supplemental SOC (SSOC) with respect to this matter, the 
Board will remand this matter to the RO to avoid the 
possibility of prejudice.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be contacted and 
notified of his right to submit further 
evidence, argument, and/or comment with 
regard to the question of timeliness and 
adequacy of appeal, including the right 
to appear at a personal hearing. 

2.  The RO should undertake any 
additional development it deems 
necessary, including associating with the 
record translations of the German 
language documents that the veteran filed 
with the RO in July 1993.  The RO should 
address the veteran's submissions, and if 
any benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should, among other things, 
contain a summary of the pertinent facts 
and a summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of the 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
case.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


